El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un caso sobre reivindicación e indemniza-ción por daños y perjuicios. Los demandantes alegaron, en resumen: Io. que dos de ellos, José Maximino y Catalina Dolores Fernández y Borrás, son menores de edad y comparecen bajo la autoridad y representados por su padre el otro de-*748mandante; 2°. que Evaristo Fernández comparece por su pro-pio derecho y en representación de sus dichos menores hijos; 3o. que los demandantes son dueños de la mitad de tres fincas rústicas de 76.77 cuerdas, de 60 cuerdas y de 1 % cuerdas, que se describen detalladamente; 4o. que desde o alrededor del 18 de julio de 1908, el demandado Velazquez ha estado y está en posesión de dichas fincas, pretendiendo ser duefio legítimo de las mismas; que -dicho demandado no es el dueño, ni tiene título legal de dichos terrenos o de cualquier parte de ellos; que dicho demandado está ilegal e injustamente en posesión de las fincás contra lá voluntad de los demandantes, causando a éstos perjuicios por valor de diez mil dollars, y que las fin-cas valen veinte mil dollars.
La demanda termina suplicando a la corte que declare a los demandantes dueños de la mitad proindivisa de las fincas .descritas, que ellos tenían derecho a su posesión durante todo el tiempo mencionado en la demanda y que se ordene al de-mandado que les pague diez mil dollars como daños.
El dgmandado contestó alegando, en resumen, 1°., que ad-mite las alegaciones Ia. y 2a. de la demanda; 2°. que niega que los demandantes sean hoy ni hayan sido nunca dueños de la mitad del dominio de las fincas descritas en la demanda; 3°. que el dominio y posesión de la finca de 76.77 cuerdas pertene-ció a la sociedad Puig Hermanos-y Cía., que ésta la vendió por escritura piiblica de 23 de diciembre de 1875 a Bartolomé Borrás, inscribiéndose la venta en el registro el 13 de junio de 1892; que muerto Borrás bajo testamento, pasó el domi-nio de la finca por herencia a su Aduda Gerónima Ginart y a sus hijas Catalina y Juana Borrás y Ginart, inscribién-dose en el registro el 12 de agosto de 1893; que seguido un pleito en la Corte de Distrito de Humacao por Francisco y María Antonia Ramis contra Catalina y Juana Borrás y Ginart, Sucesión de Gerónima Ginart y B. Borrás Herma-nos, en liquidación, -en- la ejecución de la sentencia pronun-ciada a favor de los demandantes, se adjudicó a éstos la finca en cuestión, otorgándoles el márshal escritura de venta el 5 *749de julio de 1905 e inscribiéndose su derecho en el registro de la propiedad; que Francisco y María Antonia Ramis ven-dieron la finca a M. A. Walker por escritura pública de 3 de mayo de 1906 que se inscribió en el registro de la propiedad; que M. A. Walker a su vez la vendió a J. B. Cobb por escri-tura publica de 17 de diciembre de 1906 que se inscribió en el registro, y que J. B. Cobb, por último, la vendió al de-mandado por escritura pública de 18 de julio de 1908; que él demandado es desde entonces el dueño legítimo de dicha finca, con su derecho inscrito en el registro de la propiedad y está en la quieta y legal posesión- de la misma, y que los demandantes jamás fueron dueños ni estuvieron en posesión de la más mínima parte de la finca, que ni estuvo ni está inscrita a su favor en el registro de la propiedad; 4o. que el dominio y posesión de la otra finca de 60 cuerdas los adquirió Bartolomé Borrás de Felipe Jiménez por escritura pública de 30 de marzo de 1871; de Borrás pasó a sus herederos Ge-rónima Ginart, su viuda, y Juana y Catalina Borrás y Gi-nart, sus hijas; de éstos a virtud de adjudicación *en pago de sentencia, a Francisco y María Antonia Ramis; de éstos a M. A. Walker; de éste a J. B. Cobb y de éste al demandado, ocurriendo todas dichas transferencias en la misma forma que las de la finca de 76.77 cuerdas y constando todas ins-critas en el registro de la propiedad, en cuyos hbros no apa-rece inscrito el alegado derecho de los demandantes que tam-poco han poseído la más mínima parte de la finca; 5o. que el dominio y posesión de la tercera finca de 1% cuerdas, los adquirió Bartolomé Borrás por compra a Isabel Ramírez hecha constar en escritura pública de 14 de octubre de 1870; de Borrás pasó a sus herederos, de éstos a los Ramis, de éste a M. A. Walker, de éste a J. B. Cobb y de éste al de-mandado Velázquez, en la misma forma que las otras fin-cas, y 6o. que el demandado niega que los demandantes, no teniendo como no han tenido ni tienen derecho alguno a las fincas litigiosas, hayan sufrido daños por la posesión legal del demandado y sus predecesores en los inmuebles litigiosos.
*750La contestación termina suplicando que se declare sin * lugar la demanda, con las costas a los demandantes.
La prueba presentada por los demandantes consistió:
(a) En la declaración del demandante Evaristo Fernán-dez que dice así:
“Que se llama Evaristo Fernández, es uno de los demandantes en este pleito y que José Maximino Fernández Borrás y Catalina Borrás son sus hijos legítimos; que estuvo casado con Doña Catalina Borrás y Ginart y esos dos hijos son fruto de su matrimonio; que Doña Catalina Borrás era hija de Doña Gerónima Ginart y de Don Bartolomé Borrás; que Doña Gerónima Ginart está muerta y murió antes que Doña Catalina; que Don Bartolomé Borrás dejó dos hijos, a saber: a la que fué su esposa Doña Catalina Borrás Ginart y también a Doña Juanita Borrás Ginart; que Doña Catalina Borras y Doña Juana Borrás formaron la sucesión de Doña Gerónima Ginart; que conoce las siguientes parcelas de terreno descritas en la demanda: un predio de terreno de 264 cuerdas radicadas en el barrio de Cañabón ■ otro predio de 11 cuerdas en el barrio de Cagüitas; otro predio de 31 cuer-das en el barrio de Cagüitas, otro predio de 22 cuerdas 39 centavos en el barrio *de Cagüitas y una parcela de 37 cuerdas en el barrio de Bairoa y que ha conocido dichos terrenos por un tiempo alrededor de veinte años; que éstos sirven para la siembra de cañas para lo cual son magníficos y que el precio del arrendamiento de esos terrenos en el vecindario de Caguas, es en la actualidad por lo menos $1 mensual’por cuerda; que conoce el precio de los terrenos en Caguas en arrenda-miento y que éste es $1 por cuerda mensual y lo ha sido de 4 a 5 años a esta parte.”
(b) En una copia certificada de la resolución de la Corte de Distrito cíe San Juan dictada el 20 de diciembre de 1904, declarando herederos de María Catalina Borrás y G-inart, fallecida el 4 de junio de 1904, a sus hijos José Maximino y Catalina Dolores Fernández y a su viudo Evaristo Fernán-dez.
(c) En la declaración de José L. ÍPereyó, Marshal de la Corte de Distrito de Humacao, con objeto de presentar cier-tos autos sobre ejecución de sentencia, y
(d) En los dichos autos, de los cuales aparece que para *751ejecutar la sentencia dictada el 10 de julio de 1903 en el caso de Ramis v. Borrás y otros, se libró auto de ejecución el 12 de junio de 1905; que se vendieron en pública subasta adjudi-cándose a los demandantes las fincas de 60 y 76.77 cuerdas previamente embargadas, y no alcanzando a satisfacer el montante de la sentencia, se embargaron otras propiedades de los demandados entre ellas la de iy2 cuerdas a que se refiere la demanda.
La prueba del demandado consistió en la presentación de varios documentos públicos creditivos de las compras de "Walker a los Eamis, de Cobb a Walker y de Yelázquez a ■Cobb, todos dichos documentos debidamente inscritos en el registro de la propiedad.
Y la corte de distrito resolvió que la ley y los hechos •estaban en contra de la parte demandante y en su consecuen-cia declaró sin lugar la demanda con costas. Contra esa sen-tencia se interpuso el presente recurso de apelación.
Los demandantes alegan, que de la prueba practicada, surge claro no sólo su derecho a la propiedad de la mitad de las fincas de que se trata, sino la nulidad del título del de-mandado, porque ella demuestra que cuando se libró el auto de ejecución en el pleito de Ramis v. Borrás et al., ya había muerto la demandada Catalina Borrás y Ginart. Esta es ciertamente la cuestión fundamental envuelta en este pleito.
En primer lugar analizaremos la prueba con respecto a los derechos hereditarios alegados por los demandantes. .Aparece como hecho fuera de toda duda que las fincas de que se trata en este pleito pertenecieron a Bartolomé Borrás y que muerto Borrás bajo testamento, las heredaron sus hijas Catalina y Juana y su viuda Gerónima Ginart, cons-tando inscritas a su nombre en el registro de la 'propiedad.
Los demandantes reclaman a título de herederos de Catalina Borrás y Ginart, la mitad de las fincas y ellos no de-muestran que tal mitad de las fincas estuviera alguna vez inscrita en el registro a favor de su causante, ni que su cau-sante hubiera estado en posesión de la misma. Se dirá que *752se reclama la mitad proindivisa de las fincas y qne estando inscritas dichas fincas a favor de la madre y de dos herma-nas, muerta la madre, su herencia correspondió por igual a las hermanas y quedaron éstas dueñas cada una de la mitad proindivisa. Pero tales hechos qne parecen lógicos a pri-mera vista, requieren demostración cumplida en pleitos de esta naturaleza en que se trata no sólo de reclamar derechos, sino de destruir otros derechos adquiridos prima facie de buena fe y de acuerdo con la ley.
Para demostrar la muerte de Gerónima .Ginart y que sus hijas Catalina y Juana componen su sucesión, se aporta como única prueba la declaración deficiente y contradictoria del demandante Evaristo Fernández. Nada se sabe sobre si Gerónima Ginart falleció bajo testamento o intestada, sobre cuáles eran los bienes que constituían su herencia, y sobre el modo en que dichos bienes se partieron, y todo esto era nece-sario saberlo para concluir que el derecho que la madre tenía sobre las fincas había correspondido por igual a las dos hermanas y por igual se les había adjudicado. Debe te-nerse bien presente que este pleito no se sigue por todos los herederos de Bartolomé Borras, primitivo dueño de las fin-cas, sino por los herederos de una heredera de Bartolomé Borrás que a su vez heredó de otra hered'era.
Resulta, pues, bien claro que los demandantes no proba-ron que su causante Catalina fuera dueña de la mitad proin-divisa de las fincas reclamadas como exclusivamente suyas en este pleito. Lo único que se ha demostrado .es que el dominio de las fincas en cuestión estuvo inscrito en el registro a favor de Gerónima Ginart y Juana y Catalina Borrás. Sobre la he-rencia de Gerónima, nada positivo y preciso se probó en el pleito.
En relación con la herencia de Catalina Borrás y Ginart, sólo consta de la prueba practicada, que Catalina murió sin otorgar testamento el 4 de junio de 1904 y que los demandan-tes fueron declarados sus herederos el 20 de diciembre del mismo año, por una corte de justicia. Nada se alegó ni probó *753con respecto a los actos de los demandantes como tales here-deros.
La herencia solo es el conjunto d$ bienes que quedan des-pués de cubiertas todas las obligaciones del difunto, y la ley fija regias para su liquidación, tanto en los casos en que exis-te testamento como en los abintestato. Dada la índole especial de este pleito., los demandantes debieron probar que los bienes que ellos reclaman eran realmente suyos por heren-cia, esto es, que tales bienes fueron los que quedaron o eran parte de los que quedaron para los herederos después de haber satisfecho todas las obligaciones del defunto.
El Tribunal Supremo de España, en sentencia de 13 de junio de 1901, 91 Jurisprudencia Civil, 915, ha establecido la siguiente doctrina. “Que mientras no se haga la liquida-ción de la herencia, y por consecuencia de ella la correspon-diente partición y adjudicación a cada heredero de lo que le corresponde, carecen éstos de verdadero título que les sirva para reivindicai bienes concretos y determinados de la mis ma herencia, pues para tal acción no es título suficiente el testamento.”
Habiendo en consideración todo lo expuesto y limitándo-nos al examen de la prueba aportada por los demandantes, en-cuanto a sus derechos hereditarios, se concluye que aun. en el caso de que ellos hubieran demostrado que tenían al-guín derecho a la propiedad de las fincas que reclaman, habría sido la demostración en forma tan vaga e incierta, que no podría servir dé base para dictar una sentencia como la que ellos solicitan.
Examinemos ahora la interesante cuestión fundamental levantada por los apelantes con respecto a la nulidad del auto de ejecución expedido en el caso de Ramis v. Borrás et al., después de fallecida una de las demandadas en dicho pleito.
En el caso de Mitchell v. St. Maxent’s Lessee; 71 U. S. 242, el Juez Davis, al emitir la opinion de la Oorte Suprema de los Estados Unidos, se expresó- en estos términos:
*754“La solución de una cuestión presentada por los autos, es decisiva de este caso. Autorizado y expedido el auto d&• fieri facias, después de la muerte de la parte, contra la que se dictara la sentencia, ¿ confiere él al funcionario ejecutivo la facultad de ejecutarlo? Se admite que St. Maxent, al tiempo de su fallecimiento, era el dueño de los terrenos en litigio, y que los demandantes, ante la corte inferior, son sus here-deros legales; pero se alega que St. Maxent fué despojado del título de dominio, en virtud de ciertos procedimientos de embargo, seguidos contra él, en los tribunales de Florida, que terminaron por una sen-tencia, mientras él vivía. Es un principio de derecho bien establecido 'y que frecuentemente ha recibido la sanción de este tribunal, el que la resolución o sentencia de una corte competente, es obligatoria hasta que sea revocada, y no puede ser impugnada colateralmente. Pero el defecto en el presente caso, ocurre después de dictada la sentencia y es fatal para el título de Mitchell, porque los compradores en una venta judicial no están protegidos si la orden de ejecución, en virtud de la cual se hizo la venta, era nula. Una orden judicial nula no confiere al funcionario, el derecho de vender; y todos los actos ejecu-tados en virtud de la misma, son absolutamente nulos.” (71 U. S., 237.)
Y en la Enciclopedia de Ley y Procedimiento, conocida por Oye., tomo 17, pág. 991, se consigna:
“Según la ley común, si el demandado moría después de haberse dictado sentencia y antes de expedirse la orden de ejecución, no podía expedirse la orden de ejecución sin un scire facias. Esta ha sido la regla casi universal en este país y una orden de ejecución así expedida ha sido casi universalmente declarada nula. Una orden de ejecución contra una persona fallecida es una nulidad, por no existir -demandado contra quien, o contra cuyos bienes, pueda seguirse el procedimiento. En algunos casos una orden de ejecución así expedida ha sido decla-rada anulable solamente, y no nula. Sin embargo, en los casos en que la regla de la ley común con respecto a este punto ha sido modi-ficada mediante un estatuto, debe seguirse estrictamente dicho esta-tuto en todos respectos, para reclamar los derechos conferidos por el mismo.”
Veamos lo que dicen nuestros estatutos con respecto a la materia. El artículo 244 del Código de Enjuiciamiento Civil es como sigue:
*755No obstante la muerte de una de las partes después de dictada la sentencia, podrá librarse orden de ejecución de la misma, o exigirse sn cumplimiento, en los casos siguientes:
1. En caso de muerte del acreedor declarado tal por la sentencia, mediante solicitud de su albacea, administrador o sucesor en sus de-rechos.
‘‘2. En el caso de muerte del deudor declarado tal por la sentencia, si ésta fuere para recobrar propiedad real o personal.
El caso concreto que resolvemos está claramente compren-dido dentro ele las prescripciones del artículo transcrito, bien se considere que el pleito de Ramis v. Borrás et al. versó sobre reclamación de propiedad real, dado que hay indica-ciones en los autos que tienden a demostrar que se trataba de la ejecución de una hipoteca, ya se concluya que se esta-bleció para recobrar propiedad personal.
No expresa la ley el procedimiento que deba seguirse en el caso del No. 2 . del articulo 244, como lo hace en el primero, pero teniendo en cuenta la jurisprudencia establecida y lo dispuesto en el artículo 69 del propio Código, es indudable que cuando ocurre el fallecimento del demandado, debe po-nerse tal hecho en conocimiento del tribunal que dictó' la sen-tencia, y solicitarse que la ejecución se expida contra la suce-sión del fallecido, dando a dicha sucesión la intervención en el procedimiento, que corresponde a una parte realmente inte-resada.
Basándose en la prueba practicada, los apelantes alegan que el auto de ejecución se expidió contra todos los demanda-dos en el pleito de Ramis v. Borrás et al., a saber, Catalina y Juana Borrás y Ginart, Sucesión de Gerónima Ginart y Borrás Hermanos en liquidación, después que había fallecido la demandada "Catalina Borrás, sin haber revivido la senten-cia en cuanto a los herederos de Catalina Borrás, ejecután-dose en propiedades que en parte pertenecían ya a los de-mandantes como herederos declarados de Catalina.-
Un examen de la prueba practicada sólo demuestra que el auto de ejecución se libró en efecto contra todos los deman-*756dados en el pleito, pero nada aparece si se hizo o nó con el conocimiento y consentimiento de los herederos de Catalina. Este hecho concreto, ni se alegó ni se probó por los deman-dantes.
Atendida la naturaleza del caso, de acuerdo con la ley vi-gente en Puerto Rico, la sentencia, dictada en el pleito de Ramis v. Borrás et al. pudo ejecutarse después de muerta una de las demandadas, y como sólo parece que el espíritu de la jurisprudencia es que en tales casos no se proceda a espaldas de los herederos para evitar fraudes e injusticias,, los demandantes debieron demostrar que ellos ni tuvieron conocimiento de la expedición del auto, ni consintieron en que se ejecutara en la forma en que fué expedido.
Pero aun cua.ndo se llegara a la conclusión de que habien-do muerto Catalina Borrás, una de las demandadas en el pleito de Ramis v. Borrás, y no habiéndose revivido la sen-tencia contra los herederos de Catalina, no debió expedirse el auto de ejecución contra la dicha Catalina, ni debió' ejecu-tarse en bienes que fueron de la misma; es lo cierto que el auto se expidió y se ejecutó en bienes que en parte le pertene-cieron y que la -venta se inscribió en el registro de la pro-piedad, en donde no constaba ni consta aún inscrito el dere-cho de los demandantes, y siendo esto así, y habiendo adqui-rido el demandado de aquél que en el registro aparecía como, dueño, su título no puede invalidarse.
Existe vigente en Puerto Rico desde hace muchos años una Ley Hipotecaria cuyos preceptos claros y terminantes resuelven este caso.
Si bien el artículo 33 de dicha ley prescribe que “la ins-cripción no convalida los actos o contratos que sean nulos, con arreglo a las leyes,” el 34 dispone que “no obstante lo declarado en el artículo anterior, los actos o contratos que se ejecutan u otorguen por persona que en el registro apa-rezca con derecho para ello, no se invalidarán en cuanto a tercero, una vez inscritos, aunque después se anule o resuelva, el derecho del otorgante en virtud de título anterior no ins-*757erito, o de cansas que no resiilten claramente del mismo regis-tro. Solamente en virtud de nn título inscrito podrá invaln darse, en perjuicio de tercero, otro título posterior también' inscrito, salvo lo dispuesto en el artículo 389.”
En el presente caso el demandado adquirió de J. B. Cobb, que tenía su derecho inscrito en el registro, Cobb de M. A. Walker, que era el dueño según el registro; Walker de los Bamis que figuraban en el registro con su derecho inscrito; los-Bamis de Catalina y Juana Borrás y de la sucesión de Geró-nima Ginart, por medio del marshal de una corte, ep. la ejey cución de una sentencia dictada contra los que aparecían como dueños en el registro; y las Borrás y la Ginart de Bartolomé Borrás, a favor de quien se inscribió por vez pri-mera la finca en el Begistro de la Propiedad de Caguas. Y no sólo aparece que el demandado adquirió de quien era el dueño según el registro, sino de quien estaba en posesión, y además, que el demandado está actualmente en posesión de las fincas y tiene inscrito su derecho en el registro.
En cuanto a los demandantes, resulta que no obstante haber sido declarados herederos de Catalina Borrás el 20 de diciembre de 1904, ellos no inscribieron .su derecho' en el registro, y para el registrp, según dice Galindo en su Legis-lación Hipotecaria, tomo 2°., página 207, el derecho del here-dero nace de la inscripción.
Nada absolutamente se ha alegado ni probado en este pleito con respecto a que existiera fraude o mala fe por parte del demandado, ni por parte de sus antecesores en derecho, ni siquiera se ha alegado ni probado, que el dicho deman-dado tuviera conocimiento del hecho de que cuando se expi-dió el arito de ejecución en el pleito de Ramis v. Borrás et al., había muerto una de las demandadas en el dicho pleito.
Pero se alega por los apelantes, que el demandado debió haber investigado la historia de su título más allá de los límites del registro, ya que el registro le indicaba que una de las adquisiciones se había verificado como consecuencia de un pleito.
*758El artículo 18 de la Ley Hipotecaria, impone a los regis-tradores el deber de calificar bajo su responsabilidad, la lega-lidad de -las escrituras en cuya virtud se solicite la inscrip-ción y la capacidad de los otorgantes por lo que resulte de las mismas escrituras, debiendo dichos registradores cali-ficar también bajo su responsabilidad y para el único efecto de admitir, suspender o negar su inscripción o anotación, todos los documentos expedidos por la autoridad judicial.
El demandado por tanto pudo confiar en la calificación del registrador y en que antes de inscribir la venta otorgada por el marshal, a nombre de los demandados en el pleito de Ramis v. Borrás, el registrador examinó la personalidad del vendedor e inscribió la escritura al llegar a la conclusión de que tenía capacidad para otorgarla de acuerdo con la ley.
Pero aun cuando el demandado hubiera tenido el deber de ir más allá de los límites del registro, como aconseja la prudencia y debe hacerse para mayor seguridad en casos de esta naturaleza, al examinar los autos del pleito ¿qué hubiera encontrado ?
Los demandantes no aportaron como prueba todos los autos, ni demostraron que en ellos constara la muerte de una de las demandadas, y a juzgar por los de la ejecución de la sentencia que forman parte del récord, sólo hubiera podido averiguar que la ejecución se libró contra todos los demandados y no constando la muerte de ninguno de ellos, tal procedimiento aparecía seguido enteramente de acuerdo con la ley. Además, existía a favor de los Eamis, que com-praron como ya se ha dicho las fincas a que se'refiere este pleito en pública subasta, celebrada en cumplimiento de una orden de un tribunal, la presunción de buena fe, de acuerdo con lo prescrito en la sección 7 de la ley relativa a las sen-tencias y a la manera de satisfacerlas, aprobada en marzo 9, 1905. (Leyes de 1905, pág. 187.)
Bajo cualquier aspecto, pues, que se considere este caso, *759se llega a la conclusión de que la sentencia apelada, decla-rando sin lugar la demanda, debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Aldrey.
El Juez Asociado Sr. Wolf, firmó la sentencia liaciendo , constar estar conforme con ella, pero no con algunos de sus fundamentos.